
	

114 HRES 786 IH: Expressing the sense of the House of Representatives that India should be a permanent member of the United Nations Security Council.
U.S. House of Representatives
2016-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 786
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2016
			Mr. Pallone (for himself and Mr. Bera) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives that India should be a permanent member of the
			 United Nations Security Council.
	
	
 Whereas there are currently 5 permanent members of the United Nations Security Council; Whereas India is the second most populous country in the world with over 1,200,000,000 citizens;
 Whereas the Republic of India is the world’s largest democracy; Whereas India has the third largest standing army in the world and has demonstrated a strong commitment to promoting regional and global peace by providing tens of thousands of troops to United Nations-mandated peacekeeping missions;
 Whereas India has been elected 7 times as a nonpermanent member of the United Nations Security Council, and, in 2010, a majority of the United Nations General Assembly elected the Republic of India to be the Asian representative to the United Nations Security Council;
 Whereas the United States-India relationship is an essential partnership supporting global economic and strategic policies; and
 Whereas in 2010 and in 2015 President Barack Obama expressed support for a reformed United Nations Security Council and India’s entry as a permanent member: Now, therefore, be it
	
 That the House of Representatives— (1)supports India’s inclusion as a permanent member of the United Nations Security Council; and
 (2)supports the Obama administration’s continued work with members of the United Nations to effect India’s entry as a permanent member of the Security Council.
			
